         Case 1:19-cv-08837-LGS Document 20 Filed 12/20/19 Page 1 of 1




December 20, 2019                                                            100 WALL STREET
                                                                             N EW YORK, NY 10005
                                                                             (212) 687-0100

                                                                             J UDI A BBOTT CURRY
Via CM/ECF
                                                                             DIRECT : (212) 313-5404
                                                                             F AX:     (212) 687-0659
Hon. Lorna G. Schofield                                                      JCURRY @ HARRISBEACH .COM
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Dale Clausen and Timothy Duncan v. Woodbolt Distribution, LLC
               d/b/a Nutrabolt
               1:19-cv-08837 (LGS)


Dear Judge Schofield:

       On behalf of defendant Woodbolt Distribution, LLC d/b/a Nutrabolt (“Woodbolt”), the
undersigned submits this correspondence pursuant to discussions at the Initial Pretrial
Conference held on December 12, 2019 and Judge Schofield’s December 16, 2019 Order, to
advise that defendant does not intend to file a motion to dismiss pursuant to Fed. R. Civ. P.
12(b)(1), 12(b)(2), 12(b)(6) and 9(b). Defendant will file its Answer to the Plaintiffs’ Complaint
forthwith.


                                                    Very truly yours,




                                                    Judi Abbott Curry
